Citation Nr: 1745785	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease (CAD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 18, 2010.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009 and April 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period prior to April 20, 2010, the Veteran's CAD was manifested by an ability to perform a workload of more than 7 to 10 METs (metabolic equivalent) with (at worst) dyspnea, fatigue, and angina, with an ejection fraction of, at worst, 55 percent, without evidence of chronic congestive heart failure (CHF).

3.  Resolving all reasonable doubt in the Veteran's favor, since April 20, 2010, his CAD has been manifested by an ability to perform a workload of more than 3 METs (metabolic equivalent) but not greater than 5 METs with (at worst) dyspnea, fatigue, and angina; and left ejection fraction of (at worst) 55 percent, without evidence of chronic CHF.

4.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation since January 27, 2008, but no earlier.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Prior to April 20, 2010, the criteria for a rating in excess of 30 percent for CAD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, DC 7005 (2016).

3.  Since April 20, 2010, but no earlier, the criteria for a 60 percent rating, but no higher, for CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, DC 7005 (2016).

4.  Since January 27, 2008, but no earlier, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

A. PTSD 

The Veteran contends that a higher initial rating for his PTSD is warranted due to the severity of his symptoms, to include anger/irritability, nightmares, isolated flashbacks, anxiety, and impaired sleep.  Such disability is evaluated as 30 percent disabling under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, as of August 29, 2008.  

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  In this regard, the Board notes that, for cases certified to the Board prior to August 4, 2014, as is the case here, the amended criteria do not apply and the Board may consider any Global Assessment of Functioning (GAF) scores as relevant to the appeal.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

The pertinent evidence of record consists of a VA examination conducted in January 2013, VA treatment records, lay statements from the Veteran, and testimony to the undersigned Veterans Law Judge during the July 2016 hearing.  Throughout the appeal period, the Veteran has endorsed such symptoms as anger/irritability, nightmares, isolated flashbacks, anxiety, and impaired sleep throughout the course of the appeal.

The Board finds that an initial rating in excess of 30 percent for PTSD is not warranted as the evidence fails to show that such disability is manifested by more severe symptomatology that results in occupational and social impairment with reduced reliability and productivity.

Specifically, there is no evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

Regarding the Veteran's social relationships, he maintained a marriage with his wife of what appears to be many decades (albeit, with some distant turmoil related to infidelity) and a close familial relationship with his children, and "lots" of friends.  See January 2013 VA examination report, March 2009 Social Security Administration (SSA) assessment, and July 2016 hearing transcript.  While the Veteran reported at the January 2013 examination that he had one failed marriage prior to his current relationship, he attributed such to infidelity.  At the Board hearing, the Veteran also reported attending various social events with his family including weddings, graduations, barbeques, and the like.  During the appeal period, he also reported enjoying watching television, listening to the radio, going to the library, socializing with friends, and fishing.  See March 2009 SSA assessment.

Turning to occupational impairment, the evidence of record indicates the Veteran stopped working in early 2008 due to his physical disabilities, and there is no indication that he was ever disciplined or terminated from employment due to his PTSD symptoms.  While the Veteran reported difficulty in relating to his homosexual co-workers at the July 2016 hearing, he did not attribute this to his PTSD.  Indeed, at the January 2013 examination and during the March 2009 SSA examination, the Veteran specifically reported that he attributed his unemployment to his physical disabilities, rather than his psychiatric symptoms.  Similarly, during the July 2016 Board hearing, the Veteran denied having any difficulty performing his job (prior to January 2008) or following directions.

Furthermore, the symptoms the Veteran described to the 2013 VA examiner (sleep impairment, irritability, anxiety, and nightmares) and the 2009 SSA examiner (nightmares, disturbed sleep, worry, concern regarding the economy, and mildly impaired memory), and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 30 percent rating.  In this regard, while impairment of memory is a symptom of a 50 percent rating, the Board finds that the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with reduced reliability and productivity.  In fact, the Veteran denied having any impaired memory during the 2008 - 2010 period at the July 2016 hearing.  Moreover, the VA examiner found that the Veteran's symptomatology was reflective of mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; such is commensurate with a lesser 10 percent rating.  Additionally, throughout the appeal period the Veteran was assigned GAF scores ranging from 50 - 65, which is reflective of mild to moderate symptomatology, and is consistent with the currently assigned rating.

Thus, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment with reduced reliability and productivity at any point during the appeal.  Ratings in excess of 50 percent are similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused deficiencies in most areas or total social and occupational impairment.  



B.  CAD

The Veteran contends that his service-connected CAD is more severe than is reflected by his current disability rating due to his symptoms of shortness of breath and chest pain.  

Pertinent to the evaluation of heart disabilities, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

The Veteran's CAD is rated under DC 7005 pertaining to arteriosclerotic heart disease (CAD).  Such provides a 30 percent disability rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The appeal period before the Board begins on July 17, 2008, the date VA was notified of the Veteran's period of hospitalization which was supplemented with an informal claim in October 2008, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.400.
Prior to April 20, 2010

The Board finds that, for the period prior to April 20, 2010, a rating in excess of 30 percent for the Veteran's CAD is not warranted.  The Board notes that a workload of 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent is required for a higher 60 percent evaluation under DC 7005.  Prior to April 20, 2010, the Veteran's ejection fraction was, at worst, 55 percent as documented during a March 2008 stress test.  See October 24, 2012, CAPRI p. 68 in Virtual VA.  When he was seen in November 2008, his CAD was noted to be stable since a previous lung resection.  See Id., p. 13.  While the Veteran routinely endorsed chest pain and shortness of breath during this period, there is no indication that such was caused by a workload of 3 METs but not greater than 5 METs.  Additionally, while the Veteran credibly reported the inability to walk for prolonged distances or to do certain chores due to fatigue, the Board finds that such symptoms are contemplated by the currently assigned rating.  As such, the Board finds that an increased rating is not warranted for the service-connected heart disability for the period prior to April 20, 2010.  

The Board has considered whether a higher or separate rating is warranted under any other potentially applicable DCs, however, the Board finds that the evidence of record does not establish any additional cardiac diagnoses beyond the already compensated CAD.

Since April 20, 2010

The Board finds that, since April 20, 2010, but no earlier, a 60 percent rating, but no higher, is warranted for the Veteran's CAD.  In this regard, the Veteran was afforded a VA examination to determine the severity of his CAD on April 20, 2010.  At that time, he reported experiencing dyspnea and chest pain on exertion.  Specifically, he indicated that he experienced shortness of breath if he climbed a flight of stairs ,which placed him at a METs of approximately 5 according to the examiner.  As approximately 5 METs could be interpreted as being 5 METs, slightly less than 5 METs, or slightly more than 5 METs, the Board will resolve the benefit of the doubt in the Veteran's favor that his METs was equivalent with the number 5.  As such, a 60 percent rating is appropriate.  

A higher rating is not warranted, however, as there is no evidence of chronic CHF; a workload of 3 METs or less which results in dyspnea, fatigue, angina, of syncope, or; left ventricular dysfunction with ejection fraction of less than 30 percent, one of which is required for a higher 100 percent evaluation under DC 7005.  As above, the April 2010 VA examination report shows dyspnea and fatigue with a workload of approximately 5 METs and there is no probative evidence as to the Veteran's left ventricular ejection fraction during this period.  As such, the Board finds that a rating in excess of 60 percent is not warranted.

C.  Other Considerations

Initially, the Board notes that it has primarily relied upon the evidence contained in VA treatment and examination reports in reaching the above determinations and that there is some indication that private treatment records relating to the Veteran's heart disability may be outstanding.  In this regard, he reported undergoing a heart procedure at a private hospital approximately one and a half years prior to the July 2016 Board hearing.  However, the Veteran also reported that, at that time, his heart symptoms were well-controlled with medication and his primary symptom was shortness of breath, a symptom already documented in the evidence already of record.  Further, the Veteran has been advised several times of his obligation to submit releases to obtain private treatment records including in September 2008, April 2010, December 2012, and June 2014.  As the Veteran has indicated his heart disability has been relatively stable and well-controlled and, as he has been advised repeatedly of his obligation to submit authorization for VA to obtain records on his behalf, the Board finds that remanding the appeal for procurement of such records would provide no additional benefit to the Veteran, especially in light of the award of a TDIU as of January 27, 2008, herein.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

In reaching its conclusions, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's disabilities, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.  

The Board has considered whether additional staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected PTSD and CAD; however, the Board finds that the currently assigned staged rating for his CAD represents the earliest date of an increase in his symptomatology and that the remainder of his symptomatology referable to both disabilities has been stable throughout each period of the appeal.  Therefore, assigning staged ratings for his PTSD or further staged ratings for his CAD is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  Entitlement to a TDIU prior to March 18, 2010
		
The Veteran asserts that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  

Initially, the Board notes that the Veteran has filed independent claims for a TDIU including one in March 2010, which was denied in September 2010.  Thereafter, in October 2012, the Veteran's claim for a TDIU was granted effective March 18, 2010.  The Veteran challenged the effective date of the award and, in March 2015, the RO denied the claim for an earlier effective date.  While the Veteran expressed his dissatisfaction with the April 2015 rating decision and subsequently perfected an appeal as to the effective date issue, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, as discussed below, the evidence of record suggests that the Veteran's service-connected CAD, in concert with his other service-connected disabilities, has rendered him unable to secure substantially gainful employment.  Thus, the Board finds that the period on appeal in relation to the TDIU claim begins on the date VA received the Veteran's notice of hospitalization for CAD, July 17, 2008, plus the one-year look-back period, to March 18, 2010, the date the Veteran was awarded a TDIU rating.  Bradley v. Peake, 22 Vet. App. 280 (2008).   

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, supra.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

For the appeal period prior to March 18, 2010, the Veteran has been service-connected for bilateral hearing loss, rated as 30 percent disabling prior to March 18, 2010, and 40 percent disabling thereafter; CAD, rated as 30 percent disabling prior to April 20, 2010, and 60 percent disabling thereafter; post surgical residuals of lung cancer, rated as 30 percent disabling; type II diabetes, rated as 20 percent disabling; and left varicocele and inactive tuberculosis, rated as noncompensable.  Since August 29, 2008, he has also been service-connected for PTSD, rated as 30 percent disabling and, since April 20, 2010, he has been in receipt of a noncompensable rating for erectile dysfunction.  

Prior to April 20, 2010, the Veteran had several service-connected disabilities (CAD, lung cancer residuals, and diabetes) with a common etiology (herbicide exposure) and by virtue of this decision, since April 20, 2010, he has had one disability rated as 60 percent disabling (CAD).  As such, he meets the schedular threshold criteria for consideration of a TDIU for the entire appeal period.  38 C.F.R. §§ 4.25, 4.16(a).  Additionally, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation since January 27, 2008, which is the day he stopped working  

Turning to his educational and work experience, the evidence of record indicates that the Veteran dropped out of high school in 11th grade and subsequently worked as truck driver and school bus driver.  See May 2010 Application for Increased Compensation Based on Unemployability and January 2013 VA examination report.  He credibly testified at the July 2016 hearing that he was asked to resign from his most recent position as a school bus driver due to the myriad effects of his service-connected disabilities.  Specifically, he noted his employer was concerned about his ability to operate the bus while on numerous medications for his conditions.  He also noted being in several accidents prior to his retirement, although he did attribute blame for these on other drivers. 

While receiving VA treatment in August 2008, the Veteran reported it had been deemed unsafe for him to continue driving a bus due to his medical problems.  The VA clinician opined that the Veteran was "basically unemployable" and that his "...medical problems result in his inability to maintain concentration, pace, and persistence required for sustained employment."  While the clinician did not specify that the medical problems were service-connected, there is no evidence that the Veteran suffers from any severe disorders unrelated to service.

In an October 2008 letter, the Veteran's private physician opined that, based on his medical history that included tuberculosis, lung cancer, CAD, diabetes, and hearing loss, and recent examination findings, the Veteran was not capable of working.  

Then, in conjunction with VA treatment for his PTSD in February 2009, a VA clinician noted the Veteran would be unemployable due to his PTSD and his medication use.  SSA records indicate that, in March 2009, the Veteran was deemed unable to perform his previous work as a bus and truck driver since January 2008 due to his service-connected lung cancer residuals and that his limited education made him unfit for other employment.  

Notably, there is no indication that the Veteran possesses any computer training and he has never held a position in an office setting; to the contrary, the evidence indicates he has worked exclusively in commercial driving.  

The question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, clearly shows that the Veteran is not able to maintain the type of employment he is experienced in due solely to his service-connected disabilities.  In this regard, the Board finds the opinion of the above medical professionals to be highly probative as they considered the full evidence of record, including lay statements, and clearly articulated how the Veteran's service-connected disabilities would hinder employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.  Furthermore, the evidence indicates the Veteran stopped working on January 27, 2008 due to his service-connected conditions, which is within the one-year look-back period stemming from his July 2008 informal claim for an increased rating for his CAD.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); Harper v. Brown, 10 Vet. App. 125 (1997).  Therefore, entitlement to a TDIU is warranted as of January 27, 2008.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra; see also Akles v. Derwinski, 1 Vet. App. 118 (1991).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

Prior to April 20, 2010, a rating in excess of 30 percent for CAD is denied.

Since April 20, 2010, but no earlier, a 60 percent rating, but no higher, for CAD is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is granted effective January 27, 2008, but no earlier, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


